DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 10/20/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 10/20/2021, have been fully considered.
Applicant traverses the rejections of claims under 35 U.S.C. 103(a) based primarily on Reilly et al (Blood 117:2241-2246, 2011; of record) which teaches the use of the Syk inhibitor PRT318 in preventing HIT-induced thrombocytopenia and thrombosis.  Applicant argues that “[t]he Office has failed to identify in the art a motivation to make the invention recited in the present claims” (Applicant Arguments, Page 4).  In particular, Applicant argues that “Reilly distinguishes the novel Syk inhibitor it describes (PRT318) from R406” (Applicant Arguments, Page 5), citing Page 2245 of Reilly et al which states:
“Spalton et al first reported the effects of a different Syk inhibitor (R406, Rigel; Cellzome), with a distinct chemical structure and specificity profile, on GPVI/FcRγ signaling in platelets: Of note, they reported that the effects of inhibiting Syk differed between FcRγ and the hemi-ITAM Clec-2.  They also noted that the intracellular specificity of R406 for Syk was evident at extracellular concentrations to which washed platelets were exposed, ranging from 0.1 to l µM, but specificity for Syk over SFTKs was lost at 10 µM.  In addition, as reported by Braselmann et al, R406 inhibits multiple non ITAM pathway kinases at submicromolar concentrations.  Although the FcγRIIa-GPVI/FcRγ cross-regulatory interaction that leads to receptor proteolytic cleavage described by Gardiner et al is of great interest, it is unclear how the beneficial effects of inhibition of Syk signaling in response to the HIT IC would relate to the probable subsequent inhibition of GPVI proteolytic cleavage.  The intravascular activation of platelets in HIT occurs without known exposure of the blood to the GPVI agonist collagen.”

  
Based on the foregoing, Applicant argues that “R406, the active compound recited in claim 1, has a distinct structure and specificity profile form the compound studied in Reilly.  One of skill in the art would not expect R406 to show the promising activity reported by Reilly, because it affects different pathways from PRT318.  Because of these differences, replacement of PRT318 by R406 is not simple substitution, but rather introduces a wholly new set of variables that combined would not provide any motivation to replace PRT318 with R406 with any expectation of success” (Applicant Arguments, Page 5).
Applicant’s argument is understood as follows: because of some differences between PRT318 and the “specificity profile” of R406 as well as “different pathways” affected by R406, one would not consider replacing PRT318, shown to be effective in reducing HIT and thrombosis, with R406 in the expectation that R406 would also be effective in reducing HIT and thrombosis.
However, it is not clear from Applicant’s argument which differences in the “specificity profile” of R406, which “different pathways”, and which “new set of variables” affected by R406 would supposedly lead the skilled artisan away from the claimed substitution.  And it is not found persuasive that “Reilly distinguishes the novel Syk inhibitor it describes (PRT318) from R406” (Applicant Arguments, Page 5).  Rather, in the section relied upon by Applicant, Reilly et al is understood to teach that other Syk inhibitors, including those exhibiting different structures and having different specificity profiles such as R406, should similarly have beneficial effects in the treatment of HIT.
As taught by Reilly et al, “convulxin signals through GPVI and its associated ITAM-containing FcRγ-chain” and “PRT318 dose-responsively inhibited convulxin-induced aggregation of human PRP via GPVI/FcRγ” (Page 2243).  Additionally, “[t]he specificity of ITAM pathway inhibition was shown further by the inability of PRT318 to inhibit intracellular increases in calcium mediated by the thrombin receptor PAR1 in human platelets” whereas “PRT318 dose-responsively inhibited increases in intracellular calcium in platelets treated with… convulxin” (Page 2243).  As such, Reilly et al state “[t]hese studies indicated that PRT318 inhibited platelet activation via GPVI/FcRγ, an ITAM receptor complex, but not via ADP or thrombin, which are G-protein coupled receptors” (Page 2243).  Based on the foregoing (and presumably considering that GPVI agonist collagen”), Reilly et al then set out to determine “whether PRT318 inhibits platelet activation by the HIT IC via the FcγRIIa-ITAM-SYK axis” (Page 2243), and demonstrate that “PRT318 prevents HIT IC-induced thrombosis in vivo” (Page 2244).  As such, Reilly et al conclude that “inhibition of FcγRIIa-Syk signaling with PRT318 or related compounds may have beneficial effects in the treatment of HIT” (Page 2245).  One of ordinary skill in the art would reasonably consider R406 (which Reilly et al identify as effecting GPVI/FcRγ signaling) as one such related compound, despite having a different structure and different specificity profile.  
  Applicant, however, next argues that “Newland et al does not cure Reilly’s failure… In fact, Newland further undermines any expectation of success” since “Newland reports that treatment with fostamatinib increased platelet levels” in ITP and, “[a]s noted in the present application… treatment with therapies that raise platelet levels in subjects increases the risk of thrombosis” (Applicant Arguments, Pages 5-6).
The argument is not found persuasive.  Indeed, as taught by Reilly et al, “Nadir platelet counts of PRT318-treated mice were significantly higher than control mice” (Page 2244).
For all the foregoing reasons, the rejections of claims are MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Reilly et al (Blood 117:2241-2246, 2011; of record) in view of Newland et al (Immunotherapy 10:9-25, 2018 – published online 10/02/2017; of record).
Claim 1 is drawn to a method of preventing thrombosis in a subject, the method comprising administering to the subject (more specifically, a subject having one or more risk claim 2), wherein said risk factor is having received heparin (claim 8) wherein the heparin is high molecular weight heparin (claim 9)) an effective amount of fostamatinib (more specifically, fostamatinib disodium hexahydrate (claim 3)) to prevent thrombosis in the subject.
As taught by Reilly et al, “[h]eparin-induced thrombocytopenia (HIT), characterized by antibodies to macromolecular complexes formed by heparin and platelet factor 4 (PF4) [which “lead to FCγRIIA-mediated platelet activation” (Abstract)], is the most frequent drug-induced immune thrombocytopenia” and “[p]atients with HIT are at an increased risk for thrombosis” (Introduction).  However, “[d]espite this potential side effect, heparins (unfractionated or low molecular weight) remain the drug of choice in clinical situations where high-intensity therapy is needed along with the ability to rapidly modulate the anticoagulant level” (Introduction).  Significantly, utilizing a transgenic mouse model of HIT “treated with KKO, a mouse monoclonal HIT-like antibody, and heparin” (Abstract), Reilly et al demonstrate that “mice treated with PRT318 [“a novel selective inhibitor of the tyrosine kinase Syk”] had significantly reduced thrombosis” (Abstract).
As such, Reilly et al teach a method of preventing thrombosis in a subject having received high molecular weight heparin, the method comprising administering an effective amount of a selective inhibitor of the tyrosine kinase Syk to prevent thrombosis in the subject.  However, Reilly et al do not teach administration of fostamatinib disodium hexahydrate as instantly claimed.
Yet, as taught by Newland et al, “fostamatinib disodium… is a relatively selective Syk inhibitor that reduces platelet destruction in patients with ITP by inhibiting FCγR-mediated signal transduction and preventing cytoskeletal rearrangement needed for phagocytosis of autoantibody-disodium hexahydrate that offers broad potential for use in several Syk-dependent indications” (Pages 12-13). 
Accordingly, based further on Newland et al, it would have been prima facie obvious to utilize fostamatinib disodium hexahydrate in place of PRT318 in the method of Reilly et al.  The simple substitution of one known Syk inhibitor for another is prima facie obvious.
As such, claims 1-3 and 8-9 are rejected as prima facie obvious.
Claim 10 is drawn to the method of claim 1 wherein the subject to be treated is a perioperative patient.
As taught by Reilly et al, “heparins (unfractionated or low molecular weight) remain the drug of choice in clinical situations where high-intensity therapy is needed along with the ability to rapidly modulate the anticoagulant level” and “no drug has replaced heparin for the immediate therapy of acute deep vein thrombosis, arterial thrombosis, or extracorporeal circuits during surgery” (Introduction).  Consequently, “[t]he incidence of HIT has… not decreased, notwithstanding the introduction of new anticoagulants” (Introduction).
  As such, it is clear that a subject having been administered heparin and/or suffering from HIT to be treated according to the method of Reilly et al would embrace a perioperative patient.
As such, claim 10 is also rejected as prima facie obvious.
Claims 11-12 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over  Reilly et al (Blood 117:2241-2246, 2011; of record) in view of Newland et al (Immunotherapy 10:9-25, 2018 – published online 10/02/2017; of record) as applied to claims 1-3 and 8-10 above, in further view of Al-Eiden (Mediterr J of Hematol and Infect Dis 7:e201029, 2015; of record).
Claims 11-12 are drawn to the method of claim 1 wherein the subject is further administered heparin (claim 11), more specifically low molecular weight heparin (claim 12), in conjunction with the fostamatinib.
As discussed above, based on Reilly et al in view of Newland et al, it would have been prima facie obvious to administer fostamatinib disodium hexahydrate to a subject suffering from heparin-induced thrombocytopenia (i.e., a patient having been administered high molecular weight heparin and at risk of developing thrombosis) to prevent thrombosis in the subject, with a reasonable expectation of success.  
However, as further taught by Reilly et al, “once HIT is suspected or diagnosed, heparin is withdrawn” (Discussion).  As such, it would not have been obvious to further administer low molecular weight heparin to said patients having HIT and being treated with fostamatinib disodium hexahydrate to prevent thrombosis.
Yet, as taught by Al-Eiden, “the overall cumulative incidence [rate of HIT following heparin administration [is] 2.49 [per 1,000] patients” (Discussion).  Significantly, however, “the cumulative incidence rate of HIT when using UFH [unfractionated heparin (i.e., high molecular weight heparin)] was 4.09 per 1,000 patient, and the incidence when using LMWH was 0.48” (Discussion). 
Based on Al-Eiden, it is evident that a patient being administered high molecular weight heparin entails a patient at risk of developing HIT and, consequently, thrombosis.  Accordingly, for the same reasons discussed above regarding treating a patient suffering from HIT with fostamatinib disodium hexahydrate to prevent thrombosis, it would have also been obvious to treat a patient having received high molecular weight heparin (but not suffering from HIT) with low molecular weight heparin (to reduce the likelihood of said patient developing HIT).
  As such, claims 11-12 are also rejected as prima facie obvious.
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611